Detailed Action
The instant application having Application No. 14/514,674 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims. This action is in response to the claims filed 10/27/20.

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows: 

25. (Amended) The method of claim 24 

26. (Amended) The method of claim 24 

27. (Amended) The method of claim 24 

28. (Amended) The method of claim 24 

29. (Amended) The method of claim 24 


Reasons for Allowance
3.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
4.	Claim 1 recites the limitation of “tracking the allocated portion of the memory during a garbage collection process and linking the information of the call stack that is associated with the monitored memory allocation instruction and is contained in the created tag with another portion of the memory instead of the allocated portion of the memory when data in the allocated portion of the memory is moved to the another portion of the memory during the garbage collection process, wherein the process includes native code and detecting the memory allocation instruction includes detecting the memory allocation instruction from the native code, and wherein detecting the memory release-2-Application No. 14/514,674Docket No. 333083.02/333083-US-CNT instruction includes detecting the memory release instruction from managed code.” This limitation is taught in the specification, para. 46-67. This limitation in combination with other recited limitations of claim 1 is not taught or suggested by the prior art of record.
	Claim 12 recites the limitation of “tracking the allocated portion of the memory during the garbage collection process and linking the information of the call stack that is associated with the monitored memory allocation instruction and is contained in the created tag with another portion of the memory instead of the allocated portion of the memory when data in the allocated portion of the memory is moved to the another portion of the memory during the garbage collection process, wherein the process performed by the processor further includes tracking the allocated portion of the memory during the garbage collection process and tagging an objection associated with the allocated portion of the memory with a number of times the object has survived or moved during garbage collection processes.” This limitation is taught in the specification, para. 42-67. This limitation in combination with other recited limitations of claim 12 is not taught or suggested by the prior art of record. Claim 24 recites similar limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
6.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
7.	Per the instant office action, claims 1-3, 5, 7-15, 18, and 24-29 are allowed, renumbered claims 1-20.
     b.   DIRECTION OF FUTURE CORRESPONDENCES

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                          

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132